April 21, 1915. The opinion of the Court was delivered by
This is an appeal from an order of Judge Memminger refusing to allow the defendant to amend his answer.
It is admitted that the motion to amend is an appeal to the discretion of his Honor. In order for this Court to sustain this appeal it must appear that there is manifest error in refusing the amendment. The complaint is not incorporated in the "case" and when the original answer denies certain allegations of the complaint by number this Court has no means of knowing what the issues are.
The only question argued by the appellant is his right to amend, and since he has not shown the right to amend, the appeal is dismissed.